        Case 2:09-cr-00057-JAD-GWF Document 95 Filed 08/06/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:09-cr-00057-JAD-GWF
 4
                   Plaintiff,                            ORDER
 5
            v.                                                  ECF No. 94
 6
     WILLIE ALLEN DILLARD,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11   IT IS THEREFORE ORDERED that the Resentencing Hearing currently scheduled on

12   August 10, 2020 at the hour of 11:00 a.m., be vacated and continued to September 8,

13   2020, at 2:00 p.m.

14          DATED this 6th day of August, 2020.

15
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
